Citation Nr: 0009986	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a status post left 
ulnar nerve release, secondary to the veteran's service-
connected left wrist laceration.

2.  Entitlement to service connection for carpal tunnel 
syndrome, secondary to the veteran's service-connected left 
wrist laceration.

3.  Entitlement to a compensable evaluation for residuals of 
the veteran's left wrist laceration.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to April 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to an increased 
evaluation for his left wrist disability and his claim of 
entitlement to secondary service connection.

The Board notes that the veteran's appeal was first before 
the Board in June 1999.  At that time, it was remanded in 
order to afford the veteran a video hearing before a Member 
of the Board, as the veteran had requested.  Review of the 
veteran's claims file indicates that the RO complied with the 
Board's directive, as required by the law.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran's video hearing 
before a Member of the Board was conducted November 10, 1999.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
that the veteran's left ulnar nerve release is proximately 
due to or the result of his service-connected left wrist 
laceration.

2.  Competent medical evidence has not been presented showing 
that the veteran's carpal tunnel syndrome is proximately due 
to or the result of his service-connected left wrist 
laceration.

3.  With respect to the veteran's service-connected left 
wrist laceration, all evidence necessary for an equitable 
disposition of the veteran's claim as to this issue has been 
obtained by the RO.

4.  The veteran's left wrist laceration is manifested by a 
scar, which the veteran states is tender.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for status 
post left ulnar nerve release, secondary to the veteran's 
service-connected left wrist laceration, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for carpal 
tunnel syndrome, secondary to the veteran's service-connected 
left wrist laceration, is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991).

3.  The schedular criteria for a 10 percent evaluation for 
the veteran's left wrist laceration have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7804 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection

I.  Pertinent Law, Criteria, and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Increased evaluations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's residuals of a left wrist laceration are 
addressed by the schedular criteria applicable to the skin.  
See 38 C.F.R. Part 4, § 4.118.  Specifically, Diagnostic Code 
7804 (Scars) provides for a singular 10 percent evaluation 
where scars are superficial, tender, and painful upon 
objective demonstration.

II.  Factual Background

May 1973 entries in the veteran's service medical records 
reflect the veteran's stab wound to his left wrist.  At that 
time, the veteran complained of severe pain in both of his 
hands.  The veteran's sutures were removed that same month.  
Follow-up entries dated in July 1973 reflect the veteran's 
complaints of tenderness, weakness, and pain in his left 
hand, wrist, and arm.  It was noted at that time, that the 
veteran had sustained a trauma to the left wrist two weeks 
prior.  No diagnosis was recorded.  No further complaints or 
treatment for the veteran's left hand, wrist, or arm was 
noted.  Upon separation examination (conducted in April 
1974), no abnormalities were either reported by the veteran 
or clinically noted by the examiner.  

The veteran's VA treatment records (dated from June 1989 to 
June 1998) reflect the veteran's left ulnar nerve 
decompression in 1989 and the diagnosis of bilateral carpal 
tunnel syndrome, following an electromyography study in July 
1996.  A carpal tunnel release was performed on the veteran's 
left hand in May 1997.  None of the veteran's 
electromyography studies or treatment records offers an 
opinion as to the etiology of either the veteran's left ulnar 
neuropathy or his bilateral carpal tunnel syndrome.  The 
veteran's service was not referenced, nor was any 
relationship between his service-connected left wrist 
laceration and these two disorders.  These records do not 
reflect complaints or treatment specifically pertaining to 
the veteran's left wrist laceration and any residuals 
therefrom.

At his RO hearing (conducted in October 1997), the veteran 
testified that he was receiving treatment at the VA for 
decreased strength in his left arm.  (Transcript (T.) at 1).  
He had cramping and pain on a daily basis.  (T. at 2).  He 
also had a decreased ability to lift things.  Id.  The 
veteran indicated that the surgery done for his carpal tunnel 
syndrome had prevented further numbness and tingling, but his 
strength was not there.  Id.  The veteran also indicated that 
he experienced limited motion periodically.  (T. at 2-3).  
When asked if his scar was tender, the veteran responded in 
the affirmative.  (T. at 3).  The veteran's service 
representative stated that neither he nor the veteran had any 
documentation or medical records to submit that showed that 
there was a causal relationship between his service-connected 
scar on his left wrist and his carpal tunnel syndrome.  (T. 
at 5).  The veteran's service representative believed that 
the evidence currently in the claims file supported a grant 
of service connection.  Id.  The veteran then clarified that 
he also believed that his service-connected scar on his left 
wrist also caused his ulnar neuropathy, as he had had these 
same problems with his arm all this time, since service.  (T. 
at 7-8).  When asked if he had been told by any doctors that 
his scar, as a residual of his left wrist laceration, had 
caused either the veteran's ulnar nerve problem or his carpal 
tunnel syndrome, the veteran stated that he had been told 
that the type of work he did had damaged his wrist.  (T. at 
8).

The veteran's November 1997 VA examination reflects the 
veteran's service injury to his left wrist and his ulnar 
nerve decompression and carpal tunnel surgeries, in 1989 and 
1997, respectively.  With respect to service, the veteran 
stated that when he was attacked, he remembered something 
coming loose in his left elbow and having pain in his left 
hand.  In 1990, he started having pins and needles in his 
left arm and hand, including his fingers.  The veteran 
reported that this sensation went away after his carpal 
tunnel surgery.  However, his grip was not as good in his 
left hand, and he experienced pain if he lifted things that 
were too heavy.  The veteran denied any symptoms in the right 
hand.  Physical examination found well-healed scars at the 
posterior aspect of the veteran's left elbow and in the 
middle of his left palm.  There was also a horizontal scar 
above his palm, on the distal part of the veteran's left 
radius.  The veteran indicated that this scar was from his 
in-service injury.  The pertinent diagnoses were history of 
bilateral carpal tunnel syndrome and history of laceration in 
service.  The examiner commented that he saw no causal 
relationship between any of these events, although the 
veteran believed that they were related.  The examiner did 
not believe that the veteran's carpal tunnel syndrome had 
anything to do with his left ulnar release, as the veteran's 
electromyography studies had indicated bilateral 
mononeuropathy of the median nerves.  The examiner suggested 
that a neurological examination be conducted.

The veteran's July 1998 VA neurological examination also 
reflects the veteran's in-service injury to his left wrist 
and his post-service complaints of numbness and tingling in 
the left wrist, starting in the mid-1980s.  In 1997, the 
veteran had a carpal tunnel release performed on his left 
wrist.  After this procedure, the veteran's pain subsided, 
but he still had occasional numbness and some decreased grip.  
The veteran's ulnar nerve release was also noted.  Physical 
examination revealed decreased grip strength on the left, and 
there was a decrease to pinprick and light touch in the C-7 
dermatomal distribution, extending over the medial aspect of 
the upper extremities, all the way from the mid arm to the 
fourth and fifth digits.  There was also a mild decrease in 
pinprick in the median distribution in the left hand, when 
compared to the right hand.  The recorded impressions were 
bilateral carpal tunnel syndrome, more severe on the left; 
old history of ulnar nerve entrapment at the left elbow, 
status post release; and suspected C-7 radiculopathy.  The 
examiner commented that he strongly doubted that the 
veteran's carpal tunnel syndrome had anything to do with his 
left wrist laceration, as the scar on the lateral aspect of 
his left wrist was in a location that would make it very 
unlikely for any injury to have been sustained by the median 
nerve.  Further, the examiner referenced the veteran's 
service medical records and noted that at the time of injury, 
in 1973, no loss of function was documented, which would have 
been present if there had been a traumatic injury to the left 
median nerve.  The etiology of the veteran's carpal tunnel 
syndrome was unclear, but the examiner opined that the 
veteran might have a propensity for nerve entrapment, since 
the veteran also had carpal tunnel syndrome on the right and 
an entrapped ulnar nerve.

At his video hearing before a Member of the Board (conducted 
in November 1999), the veteran stated that his carpal tunnel 
syndrome was related to his left wrist laceration because his 
arm worked together as a whole, and his lifting ability was 
affected.  (T. at 3).  The veteran indicated that he had been 
treated at the Houston VA Medical Center on a consistent 
basis since 1989.  (T. at 4).  He testified that he had had 
problems with his left wrist since his injury in service, 
when he was stabbed in the wrist area.  Id.  The veteran 
clarified that at that time, he had felt a jolt in his wrist.  
(T. at 5).  When asked if any doctor had linked his carpal 
tunnel syndrome to is left wrist laceration, the veteran 
responded not in certain words, but he had been told that his 
wrist would naturally be a hindrance.  (T. at 6).  When asked 
if he had been told about other reasons for his problems with 
his arm, the veteran stated that he had done manual labor 
most of his life.  Id.  The veteran indicated that he did not 
think the VA test he had taken, an "electrical cardiogram," 
had been fair, as it said that nothing was wrong with him, 
and he knew that there was.  (T. at 7).


III.  Application and Analysis

With respect to the veteran's claim for secondary service 
connection, the Board recognizes the veteran's contentions 
that he is so entitled.  Specifically, the Board acknowledges 
the veteran's belief that since his arm works together as a 
whole, what affected his wrist also affected the rest of his 
arm, including his elbow.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, as to the issues of entitlement to secondary service 
connection for a left ulnar nerve release and carpal tunnel 
syndrome, the veteran's claim must be denied, as he had not 
submitted a well grounded claim of entitlement to service 
connection.

Specifically, the Board finds that none of the pertinent 
clinical evidence of record speaks to the etiology of the 
veteran's left ulnar nerve entrapment and his carpal tunnel 
syndrome.  There is no clinical opinion of record indicating 
or suggesting that the veteran's left ulnar nerve entrapment 
(and subsequent release) and his carpal tunnel syndrome are 
proximately due to or the result of the veteran's service-
connected left wrist laceration.  See 38 C.F.R. § 3.310(a).  
Indeed, the VA examiner in November 1997 stated that he did 
not see any causal relationship between any of the events 
described by the veteran and documented in his claims file.  
Further, the VA examiner in July 1998 stated that the 
etiology of the veteran's carpal tunnel syndrome was unclear, 
but it was possible that the veteran had a propensity for 
nerve entrapment, as he also had carpal tunnel syndrome on 
the right, as well as ulnar nerve entrapment.  Moreover, the 
veteran stated at both his RO and video hearings that no 
doctor had actually told him that his left wrist laceration 
had caused either his left ulnar nerve entrapment or his 
carpal tunnel syndrome.

In effect, the veteran has proffered only his assertions that 
his left ulnar nerve entrapment (and subsequent left ulnar 
nerve release) and his carpal tunnel syndrome are related to 
his service-connected left wrist laceration.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Also, the Board notes that there is no 
clinical evidence of record relating either the veteran's 
left ulnar nerve entrapment and carpal tunnel syndrome 
directly to his service and his documented in-service 
complaints of pain, tenderness, and weakness in his left 
wrist.  To reiterate, the clinical evidence of record does 
not offer an opinion as to the etiology of either disorder.

Therefore, absent competent medical evidence of a causal 
relationship between the veteran's service-connected left 
wrist laceration and his status post let ulnar nerve release 
and carpal tunnel syndrome, the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
these disorders.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the July 1997 
statement of the case, as he was informed of the evidentiary 
requirements of a well-grounded claim and told that medical 
evidence as to a causal relationship between the veteran's 
service-connected left wrist laceration and his left ulnar 
nerve entrapment (and subsequent left ulnar nerve release) 
and his carpal tunnel syndrome was necessary.  Moreover, the 
veteran has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this respect, the Board 
notes that the veteran's service representative indicated at 
the veteran's RO hearing that there was no additional medical 
evidence to support the veteran's claim.  Also, the veteran 
himself at both his RO and video hearings stated that no 
doctors had told him that his left wrist laceration had 
caused either his left ulnar nerve entrapment or his carpal 
tunnel syndrome.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

With respect to evaluation of the veteran's residuals of a 
left wrist laceration, upon review of the pertinent evidence 
of record and the applicable schedular criteria, the Board 
finds that a 10 percent evaluation is warranted in this 
instance.

As discussed above, Diagnostic Code 7804 provides for a 
singular 10 percent evaluation where scars are superficial, 
tender, and painful upon objective demonstration.  Here, the 
Board notes the veteran's statements at his RO hearing that 
his scar was tender.  Absent any clinical evidence to the 
contrary, the Board finds that the record supports a 10 
percent evaluation for the veteran's scar, as a residual of 
his left wrist laceration.  In reaching this determination, 
the Board acknowledges that the record contains no objective 
evidence of tenderness and pain, as provided for under 
Diagnostic Code 7804, but the Board stresses that nothing in 
the clinical evidence of record rebuts or calls into question 
the veteran's complaints of tenderness, as stated at his RO 
hearing.  Indeed, the Board draws attention to the November 
1997 VA examination and the examiner's comments as to the 
veteran's three scars.  The examiner specifically qualified 
two of the veteran's scars as well healed.  However, as to 
the veteran's scar from his wrist laceration, the examiner 
was silent except to note its location and length.

The Board notes that Diagnostic Code 7804 provides for only a 
singular evaluation of 10 percent.  In order for the veteran 
to warrant a higher evaluation, there would need to be 
evidence that this scar affected limitation of motion of the 
veteran's hand or wrist, or some other part.  See 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (1999).  In this 
respect, none of the clinical evidence of record, 
particularly the VA examinations in November 1997 and July 
1998, indicates or suggests that the veteran currently 
experiences limitation of motion of his wrist, hand, or some 
other part due to his left wrist laceration and the resultant 
scar.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim as 
to his left wrist laceration in the July 1997 supplemental 
statement of the case, as he was provided with the applicable 
schedular criteria and informed of the reasons and bases for 
the RO's determination.

ORDER

Entitlement to service connection for status post left ulnar 
nerve release, secondary to the veteran's service-connected 
left wrist laceration, is denied.

Entitlement to service connection for carpal tunnel syndrome, 
secondary to the veteran's service-connected left wrist 
laceration, is denied.

A 10 percent disability rating is granted for the veteran's 
residual scar of a left wrist laceration, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

